Exhibit 10.1

SECOND AMENDMENT

TO

MASTER LOAN AGREEMENT

THIS SECOND AMENDMENT TO the Master Loan Agreement is dated this 26th day of
March, 2008 (“Amendment Agreement”) by and between Deere Credit, Inc. (“Deere”)
and FC Stone, L.L.C., an Iowa limited liability company (“Borrower”).

RECITALS

 

  A. Borrower and Deere entered into a Master Loan Agreement dated as of
February 15, 2001, as amended, that also governs the Transaction Documents
referenced therein, and as may have been previously amended or modified.

 

  B. The parties hereto desire to amend the Master Loan Agreement to change the
Working Capital Covenant and the Net Worth Covenant.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, including the mutual promises and agreements contained
herein, the parties hereto hereby agree as follows:

1. Definitions. Capitalized terms used herein without definition shall have the
definition given to them in the Master Loan Agreement, herein referenced above,
or as defined by the Transaction Documents referenced therein, as may be
amended, if so defined therein.

2. Amendments to Master Loan Agreement. The parties hereto agree that the
Agreement shall be amended as follows:

2.1 Section 8., Subsection(s) J. and K., shall be amended by deleting in its
entirety and substituting in its place the following paragraph(s):

 

  J. Borrower will have an excess of current assets over current liabilities,
working capital, (both as determined in accordance with GAAP consistently
applied) of not less than $50,000,000 at the end of each period for which
financial statements are required to be furnished hereunder; and

 

  K. Borrower will have an excess of total assets over total liabilities, net
worth, (both as determined in accordance with GAAP consistently applied) of not
less than $80,000,000 at the end of its fiscal year ending August 31, 2008 which
amount shall be increased by 50% of Borrower’s net income each year thereafter,
as reported in Form 10-K filed by Borrower with the United States Securities and
Exchange commission.

2.2 Section 13. Notices., shall be changed to reflect the following address for
Notices to Deere:

Deere Credit, Inc.

6400 N.W. 86th St.

P.O. Box 6650-Dept. 142

Attention: AFS Credit Manager

Johnston, IA 50131-6650

Fax No.: (515) 267-4020



--------------------------------------------------------------------------------

3. Borrower’s Representations. Borrower hereby represents and warrants that,
after giving effect to this Amendment Agreement and the transactions
contemplated hereby, no Event of Default has occurred and is continuing under
the Master Loan Agreement or other Transaction Documents.

4. General Provisions.

4.1 The Master Loan Agreement, except as expressly modified herein, shall
continue in full force and effect and be binding upon the parties thereto.

4.2 The execution, delivery and effectiveness of this Amendment Agreement shall
not operate as a waiver of any right, power or remedy Deere may have under any
of the Loan Documents, nor constitute a waiver of any provision of any of the
Transaction Documents, and the Master Loan Agreement, as expressly modified
hereby, and each of the other Transaction Documents, are hereby ratified and
confirmed and shall continue in full force and effect and be binding upon the
parties thereto. Any direct or indirect reference in the Transaction Documents
to the “Master Loan Agreement” shall be deemed to be a reference to the Master
Loan Agreement as amended by this Amendment Agreement.

5. Governing Law. This Amendment Agreement shall be governed by and construed in
accordance with the laws of the State of Iowa.

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Master Loan Agreement to be executed by their duly authorized officers as of the
date shown above.

 

Deere Credit, Inc.     FC Stone, L.L.C. By:  

/s/ Sharon Luellen

    By:  

/s/ William Dunaway

Print Name:   Sharon Luellen     Print Name:   William Dunaway Title:   Account
Credit Manager     Title:   EVP/CFO

 

2